SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

232
KA 15-02066
PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, DEJOSEPH, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

RICHARD M. SWITTS, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


LINDA M. CAMPBELL, SYRACUSE, FOR DEFENDANT-APPELLANT.

GREGORY S. OAKES, DISTRICT ATTORNEY, OSWEGO (AMY L. HALLENBECK OF
COUNSEL), FOR RESPONDENT.


     Appeal, by permission of a Justice of the Appellate Division of
the Supreme Court in the Fourth Judicial Department, from an order of
the Oswego County Court (Donald E. Todd, J.), dated November 5, 2015.
The order denied defendant’s motion pursuant to CPL 440.10 to vacate
the judgment convicting defendant of criminal sexual act in the second
degree (six counts), sexual abuse in the second degree (two counts),
and sexual abuse in the third degree (three counts).

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed.

     Same memorandum as in People v Switts ([appeal No. 1] ___ AD3d
___ [Mar. 24, 2017]).




Entered:    March 24, 2017                         Frances E. Cafarell
                                                   Clerk of the Court